Equity Interest Transfer Agreement on Equity Interest of Jinzhou Halla
Electrical Equipment Co., Ltd.


Party A: Wonder Auto Limited
Party B: Jinzhou Halla Investment Co., Ltd


Whereas the Party A is the foreign investor of Jinzhou Halla Electrical
Equipment Co., Ltd (“Jinzhou Halla”), Jinzhou Hall was founded as a Sino-foreign
joint venture enterprise upon approval by Jinzhou Foreign Economic Commission at
March 21, 1996 with a registered capital of USD31.9 million;


Whereas the Party A intends to transfer a 1.10% equity interest in Jinzhou
Halla;
Whereas the Party B is a legal entity, and willing to purchase the equity
interest from Party A to participate in the existing business of Jinzhou Halla;


1.
The Party A agrees to transfer a 1.10% equity interest in Jinzhou Halla to Party
B;

2.
The Party B agrees to purchase the 1.10% equity interest Party A owns in Jinzhou
Halla;

3.
The equity interest transfer contemplated by this Agreement has been reviewed
and approved by the Boards of Directors of both Party A and Party B;

4.
The Board of Directors of Jinzhou Halla held a full meeting to review the equity
interest transfer contemplated by this Agreement, and a Board Resolution was
passed approving this Agreement, the equity interest transfer contemplated
hereby and related issues;

5.
Both the Party A and the Party B fully understand their respective
responsibilities with regard to the equity interest transfer contemplated
hereby, and all agreed to implement the share transfer according to governing
laws.



Now, Therefore, Both parties under the relevant PRC laws and regulations,
through friendly consultations, the principle of equality and mutual benefit,
the share transfer agreement is signed, and the Parties agree to abide by:


Article 1 Parties of This Agreement


1.1 Transferor: Wonder Auto Limited (“Party A”)
Legal address: P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola,
British Virgin Islands
Legal person: Qingjie Zhao
Nationality: The People’s Republic of China
1.2 Purchaser: Jinzhou Halla Investment Co., Ltd. (“Party B”)
Legal address: No. 16, Yulu Street, Taihe District, Jinzhou City, Liaoning
Province, P.R. China
Legal person: Hao Zhang
Nationality: The People’s Republic of China


Article 2 Location of Signing this Agreement


2.1 The location of signing this Agreement: Jinzhou City, Liaoning Province,
P.R. China.


Article 3 Transfer Target and Consideration
 
 
 

--------------------------------------------------------------------------------

 

 
3.1 The Party A agrees to transfer a 1.10% equity interest in Jinzhou Halla to
Party B;
3.2 The Party B agrees to purchase the above said equity interest;
3.3 Both Parties agreed that the consideration shall be determined in accordance
with the results of the valuation report of Jinzhou Halla on the base date of
September 30, 2010;
3.4 Both Parties agree that the consideration shall be RMB11.35 million, and
actual payment shall be effected in equivalent amount of U.S. dollars;
3.5 The Party A guarantees that the equity interest transfer to Party B is of
its full independent enjoyed rights with no pledge, no involvement in any
disputes or litigation.




Article 4 Payment of the Consideration


4.1 Within 90 days after entry into force of this Agreement, Party B shall pay
the full amount of the consideration stipulated in this Agreement to Party A;
provided, however, that if full payment of the consideration is not received in
accordance with the terms hereof, the equity interest transfer contemplated by
this Agreement shall be null and void.
4.2 Party B shall effect payment into the bank account designated by Party A.


Article 5 Equity Interest Transfer


5.1 Within 90 days of entry into force of this Agreement and assuming all
consideration has been paid in full, the Parties shall jointly commission the
Board of Directors of Jinzhou Halla for registrations of the equity interest
transfer;
5.2 Changes in registration of the above equity interest shall be done within 90
days after entry into force of this Agreement.


Article 6 Rights and Responsibilities of Both Parties


6.1 After completion of the ownership change in registration, The Party B will
become a 1.10% shareholder of Jinzhou Halla and enjoy the corresponding rights
and interests;
6.2 The Party A and Party B shall keep all information related to this transfer
and related matters confidential until the completion of the transfer
contemplated by this Agreement;
6.3 The Party B shall effect payment of the consideration at the time required
by and otherwise in accordance with stipulations of this Agreement;
6.4 The Party A shall provide necessary cooperation and assistance to Party B
for authority approval, change in registration, etc.;
6.5 Upon the date of signing of this Agreement, the Party A shall transfer its
ownership of a 1.10% equity interest in Jinzhou Halla to the Party B and the
Party A shall no longer have any rights of the transferred equity interest
contemplated in this Agreement;
6.6 The Party A promises to keep strictly confidential, including, without
limitation, ensuring that its shareholders and/or officers or employees with
access to special information maintain the confidentiality of, all confidential
or proprietary information of Jinzhou Halla (including, but not limited to,
financial status, customers, supplier resources, intellectual property, business
operations, techniques, know-how, marketing, sales, formulae, ideas, costs,
pricing and business channels etc.), these obligations shall prohibit, without
limitation, any kind of disclosure to a third party, or any use for or
application to its own business.
 
 
 

--------------------------------------------------------------------------------

 

 
Article 7 Breach of Contract


7.1 After signing of this Agreement, any Party that fails to perform or fully
comply with the provisions of this Agreement shall be deemed in breach of
contract. The breaching party shall be liable for all direct economic losses
incurred by the non-breaching party;
7.2 In case one party is in breach of contract, the non-breaching party has the
right to request the breaching party to continue performance of this Agreement
and, if the breaching party fails to perform all of its obligations hereunder
required to be performed as of such time within ten (10) days of any such
request, the non-breaching party shall be entitled to terminate this Agreement.


Article 8 Change and Relieve of This Agreement




8.1 Any change of this Agreement shall require the consent of both parties in
written form. In case no agreement is reached, the existing terms of this
Agreement shall remain in force;
8.2 The two parties agreed that to sign and stamp on a written consent when
termination of this Agreement is unavoidable.


Article 9 Applicable Laws and Dispute Settlement


9.1 The applicable laws of this Agreement is the laws of the People’s Republic
of China;
9.2 Any disputes arising from the performance of this Agreement or in connection
with this Agreement shall be settled through friendly negotiations by both
parties; if the negotiations fail, either party has the right to sue in a court.


Article 10 Entry into Force of This Agreement and Miscellaneous


10.1 This Agreement shall entry into force upon signing and stamping in three
(3) original copies, one for Party A and Party B respectively, and one for
relevant authority for approval purpose.




 
 

--------------------------------------------------------------------------------

 


Party A: Wonder Auto Limited


Legal person (authorized representative): _________________


Signing date: _________________




Party B: Jinzhou Halla Investment Co., Ltd.


Legal person (authorized representative): _________________


Signing date: _________________
 
 
 
 
 
 

--------------------------------------------------------------------------------

 